Case 3:00-cv-04599-WHO Document 1467-3 Filed 08/25/21 Page 1 of 2




EXHIBIT A
      Case 3:00-cv-04599-WHO Document 1467-3 Filed 08/25/21 Page 2 of 2
                                                                            EXHIBIT A


From: Barry Donelan [mailto:donelan@opoa.org]
Sent: Monday, March 01, 2021 1:06 PM
To: Armstrong, Leronne
Subject: Meeting

Chief Armstrong

As you know the OPOA has consistently partnered with the Department and the City in
efforts to achieve NSA compliance. As a follow up from the CMC hearing last week, I
am requesting a meeting between the OPOA Executive Board and your
executive command staff.

The OPOA has taken Judge Orrick’s comments seriously and in response, have some
specific concepts that we would like to discuss with you. Together we can address the
steps to ensure implementation of the five key tasks laid out by Judge Orrick. Among
other things, we believe that the OPOA can collaborate with the Department in crafting
a social media policy for the Department and expand on the OPOA's current social
media lesson plan to the entire Department.

Also attached is a letter to the President of the Oakland City Council supporting the
City’s efforts to have firefighters respond to mental health calls that police officers
currently respond to.

I look forward to the meeting.

Take care.
Barry
